Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.    	The following is a non-final Office action in response to the Applicant submission received on 01/10/2020.
3.    	Claims 31-54 are currently pending and have been examined.

Foreign Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 01/10/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 01/10/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the 

Examiner Note
The instant Application is a continuation of U.S. Patent No. 10,575,228 B2, after reviewing the claims of the patent case, the examiner has concluded that a double patenting rejection cannot be reasonably made because the claimed subject matter is different.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
12.	Claims 53-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mochizuki et al. (US 20090175183 A1) in view of Williams et al. (US 20070298800 A1).

Regarding claim 53, (New) A method for an user equipment (UE), the method comprising: 
receiving, from a first base station, an information requesting a handover of the UE from the first base station to a second base station (Mochizuki, Fig. 8, para. 66: In FIG. 8, the handover source base station transmits a handover request of the mobile terminal A to the handover target base station (step 1). In addition, at step 1, it also notifies of the active set for E-MBMS of the current mobile terminal A. The handover target base station receives the handover request and the active set for E-MBMS transmitted from the handover source base station (step 2)).
Mochizuki does not appear to explicitly disclose determining based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through the third base station to the UE; and 
performing one of:
	a handover from the first base station to the second base station while maintaining the U-plane path when the UE receives indication of continuation of the U-plane path; and 
            a handover from the first base station to the second base station after releasing the U-plane path when the UE does not receive indication of continuation of the U-plane path.
In a similar field of endeavor, Williams discloses determining based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through the third base station to the UE (Williams, Fig. 10, para. 90: if the UE 118 moves further and hands over to a third RNC 124'', the user and control planes are passed from the original anchor RNC 124 directly to the new RNC 124''); and 
performing one of:
	a handover from the first base station to the second base station while maintaining the U-plane path when the UE receives indication of continuation of the U-plane path (Williams, para. 63: Referring now also to FIG. 7, which shows user plane and signalling paths following handover from Node B 122 to Node B 122' connected to INC 210', when the UE 118 hands over from Node B 122 to Node B 122').            
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Mochizuki with the teaching of Williams to include the above features into the system of Mochizuki such determining based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through the third base station to the UE as taught by Williams. The motivation to combine the system of Mochizuki with the system of Williams would provide an improved system for radio network relocation of a mobile station.

Regarding claim 54, A user equipment (UE) comprising: 
a memory storing instructions (UE comprises a memory as needed); and 
at least one hardware processor configured to process the instructions to:
receive, from a first base station, an information requesting a handover of the UE from the first base station to a second base station (Mochizuki, Fig. 8, para. 66: In FIG. 8, the handover source base station transmits a handover request of the mobile terminal A to the handover target base station (step 1). In addition, at step 1, it also notifies of the active set for E-MBMS of the current mobile terminal A. The handover target base station receives the handover request and the active set for E-MBMS transmitted from the handover source base station (step 2)).

perform one of: 
	a handover from the first base station to the second base station while maintaining the U-plane path when the UE receives indication of continuation of the U-plane path; and 
            a handover from the first base station to the second base station after releasing the U-plane path when the UE does not receive indication of continuation of the U-plane path.
In a similar field of endeavor, Williams discloses determine based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through the third base station to the UE (Williams, Fig. 10, para. 90: if the UE 118 moves further and hands over to a third RNC 124'', the user and control planes are passed from the original anchor RNC 124 directly to the new RNC 124''); and 
perform one of: 
	a handover from the first base station to the second base station while maintaining the U-plane path when the UE receives indication of continuation of the U-plane path (Williams, para. 63: Referring now also to FIG. 7, which shows user plane and signalling paths following handover from Node B 122 to Node B 122' connected to INC 210', when the UE 118 hands over from Node B 122 to Node B 122').
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Mochizuki with the teaching of Williams to include the above features into the system of Mochizuki such determining based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through the third base station to the UE as taught by Williams. The motivation to combine the system of Mochizuki with the system of Williams would provide an improved system for radio network relocation of a mobile station.

Allowable Subject Matter
13.	Claims 31-52 are allowed.
14.	The following is an examiner’s statement of reasons for allowance: 
15.	Regarding independent claims 31, 47, 48, 52, the prior arts of record, alone or in any combination, fail to anticipate, teach, suggest or disclose: “transmitting a first message requesting the second base station to configure a user plane path, wherein the first message includes: 
an identifier of the U-plane path; 
a QoS information of the U-plane path; 
an address of the data transfer apparatus; and 
a first Tunnel Endpoint Identifier (TEID) on the data transfer apparatus’s side, the first TEID corresponding to the U-plane path; and 
transmitting, to a third base station, a second message requesting a handover of a control plane (C-plane) path from the first base station to the third base station without changing the U-plane path, wherein the C-plane path connects a mobility management apparatus through the first base station to the UE, wherein the second message includes: 
an identifier of the second base station; 
the identifier of the U-plane path; 
the QoS information of the U-plane path; 
the address of the data transfer apparatus; and 
the first TEID” in conjunction with all structures performing corresponding functions of the cited independent claims.
The present invention distinguishes over the prior art of record in that the closest prior art of record, the Examiner found neither prior art cited in its entirely, nor based on the prior art, found any motivation to combine any of said prior art references which teaches the above applicant’s claim invention.
Mochizuki et al. (US 20090175183 A1), Choi et al. (US20070149196A1) closest prior arts of record teach a three-way handover, wherein a user equipment (UE) performing handover from three base stations. Other prior art, such Williams et al. (US 20070298800 A1) teaches user plane and signalling paths following handover from Node B 122 to Node B 122' and from Node B 122’ to Node B 122’’ (see at least Fig. 8 and 10).


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Choi et al. (US 20070149196 A1) discloses a method that involves receiving a handover request message (HO-REQ) from the mobile terminal without canceling a connection to the mobile terminal. A serving base station performs a reconnection with the mobile terminal by receiving the HR-RCON message from the mobile terminal without any additional signaling process.
b)	Voyer et al. (US 20090245204 A1) recites a handover request message is transmitted to a target base station (60) comprising determined downlink sequence number. The building of data packets to be transmitted to a mobile terminal is stopped when data packets bear a sequence number greater than determined sequence number. The data packets are sent to target base station from an access gateway (40) after stopping building of data packets. The received data packets are transmitted to mobile terminal. The dedicated link between base station and access gateway is released.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466